UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 25, 2012 Global Technologies Group, Inc. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation) 333-120908 (Commission File Number) 20-1354562 (IRS Employer Identification No.) 1akeshore Drive, Sarasota, Florida 34231 (Address of principal executive offices and Zip Code) 941-685-1616 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) -1- Item 8.01 Other Event Other events On April25, 2012, Global Technologies Group, Inc. releases the following press release presents report dated April 20, 2012 for Mercury emissions testing completed by MSE Technology Applications, Inc. Item 9.01 Financial Statements and Exhibits Press Release dated April 25, 2012 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GLOBAL TECHNOLOGIES GROUP, INC. Date: April 25, 2012 By: /s/James Fallacaro James Fallacaro Chief Executive Officer, President & Director -3-
